DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 8, 9, 11, 14, 16, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Chi et al. (US 2009/0093625 A1).
	Regarding claim 1, Chi et al. discloses a method of reusing (recovering) reagents and solvents during polymer synthesis (see Abstract), the method comprising: collecting, in a dedicated container (recovery tank, 465A), outflow of a reagent or a solvent from a step of polymer synthesis at a polymer synthesizer (reaction chamber, 100); performing quality control (QC) analysis on the outflow (the concentration of the recycled biopolymer synthesis reagent can be identified through comparison with the biopolymer synthesis reagent using HPLC (High Performance Liquid Chromatography); and the purity of the recycled biopolymer synthesis reagent can be measured by P-NMR); and responsive to determining that the outflow passes the QC analysis, returning the outflow from the dedicated container to an input of the polymer synthesizer used to supply the reagent or the solvent for the same step of polymer synthesis (if the purity and concentration of the recycled biopolymer synthesis reagent resulting after the purifying cycle are not lower than those of the biopolymer synthesis reagent, the recycled biopolymer synthesis reagent can be introduced into the reaction chamber (100) to be recycled) (see figure 15 and paragraphs 0113-0118).
	Regarding claim 4, Chi et al. discloses a method wherein the QC analysis comprises measuring an effective concentration of the reagent in the outflow and determining that the outflow passes the QC analysis comprises determining that the effective concentration of the reagent is within a predetermined concentration range (see figure 15 and paragraphs 0113-0118).
Regarding claim 8, Chi et al. discloses a method of recycling reagents and solvents for polymer synthesis, the method comprising: collecting, in a dedicated container (recovery tank, 465A), outflow of a reagent or a solvent from a step of polymer synthesis; routing contents of the dedicated container to a recycling apparatus (first filter, 521); adjusting an effective concentration of a reagent or solvent in the outflow to create a reconditioned reagent or a reconditioned solvent; and returning the reconditioned reagent or the reconditioned solvent to an input of a polymer synthesizer (100) used to supply the reagent or solvent for polymer synthesis (if the purity and concentration of the recycled biopolymer synthesis reagent resulting after the purifying cycle are not lower than those of the biopolymer synthesis reagent, the recycled biopolymer synthesis reagent can be introduced into the reaction chamber (100) to be recycled; the concentration of the recycled biopolymer synthesis reagent can be identified through comparison with the biopolymer synthesis reagent using HPLC (High Performance Liquid Chromatography); and the purity of the recycled biopolymer synthesis reagent can be measured by P-NMR) (see figure 15 and paragraphs 0113-0118).
a method wherein the recycling apparatus comprises anew, a semi-permeable membrane, a filtration column (first filter, 521), a centrifuge, or a packed bed absorber (see figure 15 and paragraphs 0113-0118).
	Regarding claim 11, Chi et al. disclose a method wherein the adjusting the effective concentration comprises adding additional reagent to a solution containing the reagent (if the purity and concentration of the recycled biopolymer synthesis reagent resulting after the purifying cycle are not lower than those of the biopolymer synthesis reagent, the recycled biopolymer synthesis reagent can be introduced into the reaction chamber (100) to be recycled; the concentration of the recycled biopolymer synthesis reagent can be identified through comparison with the biopolymer synthesis reagent using HPLC (High Performance Liquid Chromatography); and the purity of the recycled biopolymer synthesis reagent can be measured by P-NMR) (see figure 15 and paragraphs 0113-0118).
	Regarding claim 14, Chi et al. discloses a method further comprising determining that the reconditioned reagent or the reconditioned solvent passes a quality control (QC) analysis and wherein the returning the reconditioned reagent or the reconditioned solvent to the polymer synthesizer is responsive to the reconditioned reagent or the reconditioned solvent passing the QC analysis (if the purity and concentration of the recycled biopolymer synthesis reagent resulting after the purifying cycle are not lower than those of the biopolymer synthesis reagent, the recycled biopolymer synthesis reagent can be introduced into the reaction chamber (100) to be recycled; the concentration of the recycled biopolymer synthesis reagent can be identified through comparison with the biopolymer synthesis reagent using HPLC (High Performance Liquid Chromatography); and the purity of the recycled biopolymer synthesis reagent can be measured by P-NMR) (see figure 15 and paragraphs 0113-0118).
Regarding claim 16, Chi et al. discloses a system for efficient use of reagents and solvents in polymer synthesis, the system comprising: a first polymer synthesizer (100) comprising a first dedicated container (recovery tank, 465A) for collecting outflow of a reagent or a solvent from a first step of polymer synthesis; a recycling center (first filter, 521) comprising a recycling apparatus configured to receive contents of the first dedicated container (465A) and adjust an effective concentration of the reagent or the solvent in the outflow to create a reconditioned reagent or a reconditioned solvent; and a return pathway configured to direct the reconditioned reagent or the reconditioned solvent to the first polymer synthesizer (100) or to a second polymer synthesizer (see figure 15 and paragraphs 0113-0118).
	Regarding claim 18, Chi et al. discloses a system wherein the first polymer synthesizer (100) further comprises a reuse pathway that returns the contents of the first dedicated container (465C) to an input of the first polymer synthesizer (100) used to supply the reagent or the solvent for the first step of polymer synthesis (see figure 15 and paragraphs 0113-0118).
	Regarding claim 20, Chi et al. discloses a system wherein the recycling center further comprises a QC apparatus configured to determine if an effective concentration of the reconditioned reagent or the reconditioned solvent is within a predetermined concentration range (if the purity and concentration of the recycled biopolymer synthesis reagent resulting after the purifying cycle are not lower than those of the biopolymer synthesis reagent, the recycled biopolymer synthesis reagent can be introduced into the reaction chamber (100) to be recycled) (see figure 15 and paragraphs 0113-0118).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chi et al. (US 2009/0093625 A1) as applied to claim 1 above, and further in view of Zhao (US 9,322,063 B2).
Regarding claim 2, Chi et al. fails to explicitly disclose a method wherein the polymer synthesis is phosphoramidite-based synthesis of deoxyribonucleic acid (DNA) and the reagent comprises a nucleoside phosphoramidite, an oxidizer, an activator, or a deblocker or the solvent comprises acetonitrile.

Zhao discloses a technique for recapturing and recycling biomolecule reagents (see Abstract); an exemplary processing system (10) illustrated for processing molecules, such as nucleotides, oligonucleotides or other bioactive reagents; the system may be designed for synthesizing biopolymers, such as DNA chains, or for sequencing biopolymers; exemplary biopolymers include, but are not limited to nucleic acids such as deoxyribonucleic acid (DNA), ribonucleic acid (RNA), or analogs of DNA or RNA (see figure 1 and column 3, line 27-40); and reversible terminators are known that include a small 3' allyl group that blocks extension until it is deblocked by a short treatment with a palladium catalyst (see column 8, lines 49-67) resulting in a method wherein the polymer synthesis is phosphoramidite-based synthesis of deoxyribonucleic acid (DNA) and the reagent comprises a nucleoside phosphoramidite, an oxidizer, an activator, or a deblocker or the solvent comprises acetonitrile. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chi et al. with the teachings of Zhao resulting in a method wherein the polymer synthesis is phosphoramidite-based synthesis of deoxyribonucleic acid (DNA) and the reagent comprises a nucleoside phosphoramidite, an oxidizer, an activator, or a deblocker or the solvent comprises acetonitrile in order to synthesis DNA and sequence DNA. 
Regarding claim 10, Chi et al. fails to explicitly disclose a method wherein the effective concentration comprises a concentration of a reagent available for participation in chemical reactions or an activity level of an enzyme.
Zhao discloses that due to fidelity of the enzymes in specifically adding nucleotides or oligonucleotides that are complementary to the template and rejecting those that are not, the sequence a method wherein the effective concentration comprises a concentration of a reagent available for participation in chemical reactions or an activity level of an enzyme.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chi et al. with the teachings of Zhao resulting in a method wherein the effective concentration comprises a concentration of a reagent available for participation in chemical reactions or an activity level of an enzyme in order to synthesis DNA and sequence DNA.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chi et al. (US 2009/0093625 A1) as applied to claim 1 above, and further in view of Chen et al. (US 2018/0016609 A1).
	Regarding claim 3, Chi et al. fails to disclose a method wherein the polymer synthesis is enzymatic DNA synthesis and the reagent comprises terminal deoxynucleotidyl transferase (TdT) or a deblocker or the solvent comprises water.
Chen discloses a schematic of enzymatic DNA synthesis process; and starting from the top of the diagram, an immobilized strand of DNA with a deprotected 3'-end is exposed to an extension mixture composed of TdT, a base-specific 3'-blocked nucleotide triphosphate, inorganic pyrophosphatase to reduce the buildup of inorganic pyrophosphate, and appropriate buffers/salts for optimal enzyme activity and stability (see paragraph 0018); and terminal deoxynucleotidyl transfense (TdT) enzymes section (see paragraphs 0070-0084) resulting in a method wherein the polymer synthesis is enzymatic DNA synthesis and the reagent comprises terminal deoxynucleotidyl transferase (TdT) or a deblocker or the solvent comprises water.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chi et al. with the teachings of Chen et al. resulting a method wherein the polymer synthesis is enzymatic DNA synthesis and the reagent comprises terminal deoxynucleotidyl transferase (TdT) or a deblocker or the solvent comprises water in order to rapidly produce long lengths of DNA while still maintaining a high accuracy and yield without using any toxic organic solvents (see Chen et al. paragraph 0017).

Allowable Subject Matter
Claims 5-7, 12, 13, 15, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claims 5-7, Chi et al. fails to disclose or suggest a method wherein the QC analysis comprises counting a number of times contents of the dedicated container have been returned to the input of the polymer synthesizer and determining that the outflow passes the QC analysis comprises determining that the number of times is less than a predetermined number; further comprising responsive to determining that the outflow fails the QC analysis, adding additional reagent or solvent to 
	Regarding claims 12, 13 and 15, Chi et al. fails to disclose or suggest a method wherein the adjusting the effective concentration of the solvent comprises removing solutes from the solvent; further comprising determining an effective concentration of the reagent or the solvent after collection of the outflow in the dedicated container and wherein routing contents of the dedicated container to the recycling apparatus is responsive to the effective concentration of the reagent or the solvent being outside of a predetermined concentration range; and wherein the outflow comprises a solvent and further comprising collecting, in the dedicated container, additional outflow from an additional step of polymer synthesis also comprising the solvent.
Regarding claims 17 and 19, Chi et al. fails to discloses a system wherein the first polymer synthesizer further comprises: a second dedicated container for collecting outflow of a second reagent or the solvent from a second step of polymer synthesis; and a routing mechanism that directs the outflow from the first step of polymer synthesis to the first dedicated container and directs the outflow from the second step of polymer synthesis to the second dedicated container; and further comprising a quality control (QC) apparatus configured to determine if the contents of the first dedicated container pass a QC analysis and responsive determining that the contents of the first dedicated container pass the QC analysis, route the contents of the first dedicated container to the reuse pathway.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163.  The examiner can normally be reached on M-F 6:30 am - 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/Primary Examiner, Art Unit 1774